DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/453,777 filed on 6/26/2019.
Claims 1-21 have been examined and are pending in this application.
The examiner notes the IDSs filed on 11/19/2019 and 1/11/2021 have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first content platform”, “a PIP front-end module”, “a PIP back-end module”, “a content delivery back-end module”, “an over-the-top media services module” and “analytics module” in claims 1-8 and 19-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetter et al. (US 2017/0054712 A1).

Regarding Claim 1;
Wetter discloses a platform-in-platform (PIP) system (Abstract and FIG. 3 and FIG. 4) comprising: 
a first content platform configured to operate a PIP front-end module (FIG. 3 –  ‘302’ Operating System w/ token provider and cloud provider components and w/ Movie Application (i.e., PIP front-end module) and [0032]); 
(FIG. 3 – ‘314’ Identity Provider (i.e., PIP Back-end module) and [0033]); and 
a content delivery back-end module configured to store multimedia content not available via the first content platform (FIG. 3 – ‘322’ Movie/Music/Email Service  Provider (i.e., content delivery back-end module) and [0034])), wherein:
 the PIP front-end module is configured to provide a user credential to the PIP back-end module (FIG. 3 – Movie Application → Request → Token Provider Component → Token Request w/ OS cloud credentials and [0032]), to receive the session token (FIG. 3 – IDP (i.e., PIP back-end) → Token → Token Provider Component → Movie Application and [0033]), and to provide the session token to the content delivery back-end module (FIG. 3 – Movie Application → Token → Cloud Access Component → Token → Movie Service Provider and [0033]-[0034]); and 
the content delivery back-end module is configured to verify the session token and to allow access to the multimedia content to the PIP front-end module (FIG. 3 - Movie Service Provider → Movie Data → Cloud Access Component → Movie Data → Movie Application and [0034]).

Regarding Claim 2;
Wetter discloses the system to Claim 1.
Wetter further discloses wherein the PIP front-end module further comprises a player configured to play the multimedia content (FIG. 3 – Movie Application and [0028] – music player and [0034] – movie application 304 may consume movie data).
Regarding Claim 19;
Wetter discloses a platform-in-platform (PIP) system (Abstract and FIG. 3 and FIG. 4) comprising: 
a PIP front-end module configured to operate on a first platform, wherein the first platform is configured to provide access to a first multimedia content; (FIG. 3 –  ‘302’ Operating System w/ token provider and cloud provider components and w/ Movie Application (i.e., PIP front-end module) and Movie Data and [0032]); 
a PIP back-end module configured to authenticate a user according to a user credential, to generate a session token in response to authenticating the user, and to provide the session token to the PIP front-end module (FIG. 3 – ‘314’ Identity Provider (i.e., PIP Back-end module) and Token and [0033]); and 
a content delivery back-end module configured to provide access to a second multimedia content associated with a second platform, (FIG. 3 – ‘322’ Movie/Music/Email Service  Provider (i.e., content delivery back-end module) and [0034])), wherein:
wherein: the PIP front-end module is configured to access and play the second multimedia content by providing the session token to the content delivery back-end module (FIG. 3 – Movie Application → Token → Cloud Access Component → Token → Movie 
→ Movie Data → Cloud Access Component → Movie Data → Movie Application and FIG. 4 and [0033]-[0034]).




Regarding Claim 20;
Wetter discloses the system to Claim 19.
Wetter further discloses wherein the PIP front-end module is further 15configured to provide a user credential to the PIP back-end module and to receive the session token (FIG. 3 – Movie Application → Request → Token Provider Component → Token Request w/ OS cloud credentials → IDP (i.e., PIP back-end) → Token → Token Provider Component → Movie Application and [0032][0033]).
















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetter et al. (US 2017/0054712 A1) in view of McColgan (US 2014/0075515 A1).

Regarding Claim 3;
Wetter discloses the system to Claim 2.
Wetter discloses wherein the PIP back-end module comprises and a content delivery back end module (FIG. 3).

However, in an analogous art, McColgan teaches the...  module comprises a user database, wherein the generation of the session token is logged in the user database and wherein the [other] module is configured to verify the session token by validating the session token with the session token stored in the user database (McColgan, [0142]-[0143] - The client authentication token received at 612 is validated by the push notification server 268 with help from the identity provider element 270. In one embodiment, this may entail confirming that the copy of the client authentication token received by the push notification server 268 is the same token that was originally issued to the client device (at 606) by the identity provider element 260. For example, at 612, the push notification server 268 receives what is presumed to be an authentic copy of the client authentication token, referred to in FIG. 6A as a first test token (abbreviated as 1.sup.st TT). The push notification server 268 may transmit the first test token to the identity provider element 270 (at 614), which is received at the identity provider element 270 at 616. At 618, the identity provider element 270 may then verify the first test token by determining if the first test token matches the client authentication token previously generated (at 604) at the identity provider element 270. If there is a match, at 620, the identity provider element 270 may indicate that the client authentication token as received by the push notification server 268 (i.e. the first test token) is valid. If the first test token does not match the client authentication token, then at 622, the identity provider element 270 indicates to the push notification server 268 that the first test token was not successfully validated).

One would have been motivated to combine the teachings of McColgan to Wetter to do so as it provides / allows provides indication and validation that a user has been previously authenticated before... [information] is returned to a client device (McColgan, [0142]).

Regarding Claim 21;
Wetter discloses the system to Claim 19.
Wetter discloses wherein the content delivery back-end module is configured to provide access to the second multimedia content by the PIP front-end module when the session token is validated ... (FIG. 3).
Wetter fails to disclose wherein the ... module is configured to provide ... when the session token is validated by the [other] module.
However, in an analogous art, McColgan teaches wherein the ... module is configured to provide ... when the session token is validated by the [other] module (McColgan, [0142]-[0143] - The client authentication token received at 612 is validated by the push notification server 268 with help from the identity provider element 270. In one embodiment, this may entail confirming that the copy of the client authentication token received by the push notification server 268 is the same token that was originally issued to the client device (at 606) by the identity provider element 260. For example, at 612, the push notification server 268 receives what is presumed to be an authentic copy of the client authentication token, referred to in FIG. 6A as a first test token (abbreviated as 1.sup.st TT). The push notification server 268 may transmit the first test token to the identity provider element 270 (at 614), which is received at the identity provider element 270 at 616. At 618, the identity provider element 270 may then verify the first test token by determining if the first test token matches the client authentication token previously generated (at 604) at the identity provider element 270. If there is a match, at 620, the identity provider element 270 may indicate that the client authentication token as received by the push notification server 268 (i.e. the first test token) is valid. If the first test token does not match the client authentication token, then at 622, the identity provider element 270 indicates to the push notification server 268 that the first test token was not successfully validated).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of McColgan to the modules of Wetter to include wherein the ... module is configured to provide ... when the session token is validated by the [other] module.
One would have been motivated to combine the teachings of McColgan to Wetter to do so as it provides / allows provides indication and validation that a user has been previously authenticated before... [information] is returned to a client device (McColgan, [0142]).





Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetter et al. (US 2017/0054712 A1) in view of Ross (US 2019/0037273 A1).

Regarding Claim 4;
Wetter discloses the system to Claim 2.
Wetter further discloses wherein the content delivery back-end module further comprises [a] module configured to control storage and distribution of the multimedia content (FIG. 3 and [0028] - In another example, the application may obtain access to the cloud service based upon the cloud service provider determining that the application is authorized to access the cloud service based upon the application ID (e.g., a music cloud service may determine whether a music player application has authorization to play music from the music cloud service based upon an application ID of the music player application). In another example, the application may obtain access to data associated with a user account of the user identified by the user assigned ID from the cloud service (e.g., the user may have an account with a music cloud service that allows the user to consume certain songs purchased by the user). In this way, the application may be provided with access to the data without requesting from the user additional login credentials specific to the cloud service. Accordingly, the user may consume the cloud service based upon merely inputting the OS cloud login ID. At 112, the method ends and [0047] - Computer readable instructions may be implemented as program modules, such as functions, objects, Application Programming Interfaces (APIs), data structures, and the like, that perform particular tasks or implement particular abstract data types. Typically, the functionality of the computer readable instructions may be combined or distributed as desired in various environments).

	However, in an analogous art, Ross teaches the content delivery... further comprises over-the-top [system] configured to control storage and distribution of the multimedia content (FIG. 1 – Content Delivery Network Server w/ Content Storage subsystem and Content Distribution subsystem and [0091] - In another alternative embodiment of method 200 (not shown), the content delivery network client may receive the original content stream over the network (e.g., via streaming, also referred to as "over-the-top") instead of over-the-air.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ross to the module/modules of a content delivery backend of Wetter to include content delivery... further comprises over-the-top [system] configured to control storage and distribution of the multimedia content.
One would have been motivated to combine the teachings of Ross to Wetter to do so as it provides / allows provide targeted content to a user (Ross, [0005]). 

Regarding Claim 5;
Wetter and Ross discloses the system to Claim 4.
Wetter further discloses wherein the PIP front-end module is configured to send and receive data with the ... module according to an ... application programming interface (API) as it would be obvious to glean from the teachings of Wetter concepts of an modules configured to send and receive according to API as Wetter discloses  (FIG. 3 and [0028] - In another example, the application may obtain access to the cloud service based upon the cloud service provider determining that the application is authorized to access the cloud service based upon the application ID (e.g., a music cloud service may determine whether a music player application has authorization to play music from the music cloud service based upon an application ID of the music player application). In another example, the application may obtain access to data associated with a user account of the user identified by the user assigned ID from the cloud service (e.g., the user may have an account with a music cloud service that allows the user to consume certain songs purchased by the user). In this way, the application may be provided with access to the data without requesting from the user additional login credentials specific to the cloud service. Accordingly, the user may consume the cloud service based upon merely inputting the OS cloud login ID. At 112, the method ends and [0047] - Computer readable instructions may be implemented as program modules, such as functions, objects, Application Programming Interfaces (APIs), data structures, and the like, that perform particular tasks or implement particular abstract data types. Typically, the functionality of the computer readable instructions may be combined or distributed as desired in various environments), in as much, such APIs and modules send/receive. 
	Ross further teaches the content delivery... further comprises over-the-top [system] configured to control storage and distribution of the multimedia content (FIG. 1 – Content Delivery Network Server w/ Content Storage subsystem and Content Distribution subsystem and [0091] - In another alternative embodiment of method 200 (not shown), the content delivery network client may receive the original content stream over the network (e.g., via streaming, also referred to as "over-the-top") instead of over-the-air.)
Similar motivation is noted for the combination of Ross to Wetter, as per Claim 5 above.


Regarding Claim 6;
Wetter discloses the system to Claim 5.
Wetter further discloses wherein the PIP back-end module further comprises an API abstraction layer configured to provide an interface between the ... module and the PIP front-end module as it would be obvious to glean from the teachings of Wetter concepts of an API abstraction layer and interfacing between modules as Wetter teaches  (FIG. 3 and [0028] - In another example, the application may obtain access to the cloud service based upon the cloud service provider determining that the application is authorized to access the cloud service based upon the application ID (e.g., a music cloud service may determine whether a music player application has authorization to play music from the music cloud service based upon an application ID of the music player application). In another example, the application may obtain access to data associated with a user account of the user identified by the user assigned ID from the cloud service (e.g., the user may have an account with a music cloud service that allows the user to consume certain songs purchased by the user). In this way, the application may be provided with access to the data without requesting from the user additional login credentials specific to the cloud service. Accordingly, the user may consume the cloud service based upon merely inputting the OS cloud login ID. At 112, the method ends and [0047] - Computer readable instructions may be implemented as program modules, such as functions, objects, Application Programming Interfaces (APIs), data structures, and the like, that perform particular tasks or implement particular abstract data types. Typically, the functionality of the computer readable instructions may be combined or distributed as desired in various environments), in as much, such Modules and API’s provide an interface between abstract data types (i.e., layers). 
(FIG. 1 – Content Delivery Network Server w/ Content Storage subsystem and Content Distribution subsystem and [0091] - In another alternative embodiment of method 200 (not shown), the content delivery network client may receive the original content stream over the network (e.g., via streaming, also referred to as "over-the-top") instead of over-the-air.)
Similar motivation is noted for the combination of Ross to Wetter, as per Claim 5 above.

Regarding Claim 7;
Wetter discloses the system to Claim 2.
Wetter further discloses wherein the content delivery back-end module ...(FIG. 3 and [0028] - In another example, the application may obtain access to the cloud service based upon the cloud service provider determining that the application is authorized to access the cloud service based upon the application ID (e.g., a music cloud service may determine whether a music player application has authorization to play music from the music cloud service based upon an application ID of the music player application). In another example, the application may obtain access to data associated with a user account of the user identified by the user assigned ID from the cloud service (e.g., the user may have an account with a music cloud service that allows the user to consume certain songs purchased by the user). In this way, the application may be provided with access to the data without requesting from the user additional login credentials specific to the cloud service. Accordingly, the user may consume the cloud service based upon merely inputting the OS cloud login ID. At 112, the method ends and [0047] - Computer readable instructions may be implemented as program modules, such as functions, objects, Application Programming Interfaces (APIs), data structures, and the like, that perform particular tasks or implement particular abstract data types. Typically, the functionality of the computer readable instructions may be combined or distributed as desired in various environments).
	Wetter fails to explicitly disclose wherein the content delivery back-end ... further comprises an analytics module configured to receive data associated with consumption of the multimedia content on the player.
	However, in an analogous art, Ross teaches wherein the content delivery back-end ... further comprises an analytics [subsystem], configured to receive data associated with consumption of the multimedia content on the player (FIG. 1 – Content Delivery Network Server w/ Analytics subsystem and [0023] - A content delivery network may also include an analytics subsystem. The analytics subsystem may, for example, collect user or operational data transmitted from content delivery network clients, such as set-top boxes. User or operational data may include, for example: ratings for content; records of content that is selected and consumed by users; records of content that is ignored by users in process of finding content which is ultimately selected and consumed; records of content subscribed to on a regular basis; records of program content requested for one time viewing; and others. The data collected by the analytics subsystem may be used, for example, to match specific content to an individual user's interests and preferences.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ross to the module/modules of a content delivery backend of Wetter to include wherein the content delivery back-end ... further comprises an analytics 
One would have been motivated to combine the teachings of Ross to Wetter to do so as it provides / allows provide targeted content to a user (Ross, [0005]). 

Regarding Claim 8;
Wetter discloses the system to Claim 7.
Wetter further discloses wherein the PIP back-end module further comprises an ... abstraction layer configured to provide an interface between the ... a module and the player as it would be obvious to glean from the teachings of Wetter concepts of an API abstraction layer and interfacing between modules as Wetter teaches  (FIG. 3 and [0028] - In another example, the application may obtain access to the cloud service based upon the cloud service provider determining that the application is authorized to access the cloud service based upon the application ID (e.g., a music cloud service may determine whether a music player application has authorization to play music from the music cloud service based upon an application ID of the music player application). In another example, the application may obtain access to data associated with a user account of the user identified by the user assigned ID from the cloud service (e.g., the user may have an account with a music cloud service that allows the user to consume certain songs purchased by the user). In this way, the application may be provided with access to the data without requesting from the user additional login credentials specific to the cloud service. Accordingly, the user may consume the cloud service based upon merely inputting the OS cloud login ID. At 112, the method ends and [0047] - Computer readable instructions may be implemented as program modules, such as functions, objects, Application Programming Interfaces (APIs), data structures, and the like, that perform particular tasks or implement particular abstract data types. Typically, the functionality of the computer readable instructions may be combined or distributed as desired in various environments), in as much, such Modules and API’s provide an interface. 
Ross further teaches an analytics [subsystem] configured to provide an interface between the analytics [subsystem] and the player. (FIG. 1 – Content Delivery Network Server w/ Content Storage subsystem and Content Distribution subsystem and [0023] - A content delivery network may also include an analytics subsystem. The analytics subsystem may, for example, collect user or operational data transmitted from content delivery network clients, such as set-top boxes. User or operational data may include, for example: ratings for content; records of content that is selected and consumed by users; records of content that is ignored by users in process of finding content which is ultimately selected and consumed; records of content subscribed to on a regular basis; records of program content requested for one time viewing; and others. The data collected by the analytics subsystem may be used, for example, to match specific content to an individual user's interests and preferences.)
Similar motivation is noted for the combination of Ross to Wetter, as per Claim 7 above







Claims 9, 10, 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetter et al. (US 2017/0054712 A1) in view of Uno (US 2006/0085846 A1).

Regarding Claim 9;
Wetter discloses a method of providing multimedia content using a platform-in-platform (PIP) system comprising: 
validating, by the PIP back-end module, [a] user credential (FIG. 3 –– ‘314’ Identity Provider (i.e., PIP Back-end module) and further the interaction  Movie Application → Request → Token Provider Component → Token Request w/ OS cloud credentials and [0032]-[0033] - The token request 312 may comprise the movie application ID, the movie service ID and/or OS cloud credentials (e.g., authentication information and/or calls corresponding to the OS cloud login ID). The identity provider 314 may verify the token request.),; 
providing, by the PIP back-end module, a session token to the PIP front-end module (FIG. 3 – ‘302’ Operating System w/ token provider and cloud provider components and w/ Movie Application (i.e., PIP front-end module) and further the interaction IDP (i.e., PIP back-end) → Token → Token Provider Component → Movie Application and [0033]),;
providing, by the PIP front-end module, the session token to a content delivery back-end module (FIG. 3 – ‘322’ Movie/Music/Email Service  Provider (i.e., content delivery back-end module and further the interaction Movie Application → Token → Cloud Access Component → Token → Movie Service Provider and [0033]-[0034] ; and 
receiving, by the PIP front-end module, access to a multimedia content from the content delivery back-end module (FIG. 3 - Movie Service Provider → Movie Data → Cloud Access Component → Movie Data → Movie Application and [0034]).

requesting, by a PIP back-end module, a user credential; 
providing, by a PIP front-end module, the user credential; 
validating, by the PIP back-end module, the  user credential.
However, in an analogous art, 
However, in an analogous art, Uno teaches
requesting, by a ... back-end module, a user credential (Uno, FIG. 3 – S02)
providing, by a ... front-end module, the user credential (Uno, FIG. 3 – S03)
validating, by the ... back-end module, the  user credential (Uno, FIG. 3 – S03)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Uno to the PIP front-end and PIP back-end modules of Wetter to include requesting, by a ... back-end module, a user credential; providing, by a ... front-end module, the user credential; validating, by the ... back-end module, the  user credential
One would have been motivated to combine the teachings of Uno to Wetter to do so as it provides / allows provides appropriate charging and reliability for users when providing content delivery (Uno,[0005]-[0006]).

Regarding Claim 10;
Wetter and Uno disclose the method to Claim 9.
Uno further teaches further comprising requesting, by the PIP front-end module, user validation for access to the content delivery back-end module (Uno, FIG. 3 – S01).


Regarding Claim 12;
Wetter and Uno the method to Claim 9.
Wetter further discloses wherein the PIP front-end module is configured to operate on a first platform and the content delivery back-end module is configured to supply multimedia content from a second platform (FIG. 3 – ‘302’ OS w/ Movie Application and ‘322’ Movie Service Provider).

Regarding Claim 13;
Wetter and Uno disclose the method to Claim 12.
Wetter further discloses wherein the multimedia content is not available on the first platform without use of the PIP front-end module (FIG. 3 – ‘302’ OS w/ Movie Application and ‘322’ Movie Service Provider and Movie Data). The OS w/ Movie Application would be needed to consume Movie Data, see [0009].

Regarding Claim 14;
Wetter and Uno disclose the method to Claim 9.
Wetter further discloses wherein PIP front-end module further comprises a player configured to play the multimedia content (FIG. 3 – Movie Application and [0028] – music player and [0034] – movie application 304 may consume movie data).




Regarding Claim 18;
Wetter and Uno disclose the method to Claim 9.
Wetter further discloses further comprising, verifying, by the content delivery back-end module, an authenticity of the session token ([0028] and [0034]).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetter et al. (US 2017/0054712 A1) in view of Uno (US 2006/0085846 A1) and in further in view of McColgan (US 2014/0075515 A1).

Regarding Claim 11;
Wetter and Uno discloses the system to Claim 19.
Wetter discloses a PIP back end module (FIG. 3 and [0028] and [0034]).
Wetter and Uno fail to disclose wherein verifying the authenticity of the session token comprises validating the session token with the ... module.
However, in an analogous art, McColgan teaches wherein verifying the authenticity of the session token comprises validating the session token with the ... module (McColgan, [0142]-[0143] - The client authentication token received at 612 is validated by the push notification server 268 with help from the identity provider element 270. In one embodiment, this may entail confirming that the copy of the client authentication token received by the push notification server 268 is the same token that was originally issued to the client device (at 606) by the identity provider element 260. For example, at 612, the push notification server 268 receives what is presumed to be an authentic copy of the client authentication token, referred to in FIG. 6A as a first test token (abbreviated as 1.sup.st TT). The push notification server 268 may transmit the first test token to the identity provider element 270 (at 614), which is received at the identity provider element 270 at 616. At 618, the identity provider element 270 may then verify the first test token by determining if the first test token matches the client authentication token previously generated (at 604) at the identity provider element 270. If there is a match, at 620, the identity provider element 270 may indicate that the client authentication token as received by the push notification server 268 (i.e. the first test token) is valid. If the first test token does not match the client authentication token, then at 622, the identity provider element 270 indicates to the push notification server 268 that the first test token was not successfully validated).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of McColgan to the modules of Wetter and Uno to include wherein verifying the authenticity of the session token comprises validating the session token with the ... module.
One would have been motivated to combine the teachings of McColgan to Wetter and Uno to do so as it provides / allows provides indication and validation that a user has been previously authenticated before... [Information] is returned to a client device (McColgan, [0142]).







Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetter et al. (US 2017/0054712 A1) in view of Uno (US 2006/0085846 A1) and in further in view of Ross (US 2019/0037273 A1).

Regarding Claim 15;
Wetter and Uno disclose the method to Claim 14.
Wetter further discloses wherein the content delivery back-end module further comprises an ... module configured to control storage and distribution of the multimedia content, the method further comprising: sending and receiving data, by the player to the ... module, according to an application programming interface (API) of the ... module. (FIG. 3 and [0028] - In another example, the application may obtain access to the cloud service based upon the cloud service provider determining that the application is authorized to access the cloud service based upon the application ID (e.g., a music cloud service may determine whether a music player application has authorization to play music from the music cloud service based upon an application ID of the music player application). In another example, the application may obtain access to data associated with a user account of the user identified by the user assigned ID from the cloud service (e.g., the user may have an account with a music cloud service that allows the user to consume certain songs purchased by the user). In this way, the application may be provided with access to the data without requesting from the user additional login credentials specific to the cloud service. Accordingly, the user may consume the cloud service based upon merely inputting the OS cloud login ID. At 112, the method ends and [0047] - Computer readable instructions may be implemented as program modules, such as functions, objects, Application Programming Interfaces (APIs), data structures, and the like, that perform particular tasks or implement particular abstract data types. Typically, the functionality of the computer readable instructions may be combined or distributed as desired in various environments).
	Wetter and Uno fail to explicitly disclose the content delivery... further comprises over-the-top [system] configured to control storage and distribution of the multimedia content.... and concepts of use of an OTT Module.
	However, in an analogous art, Ross teaches the content delivery... further comprises over-the-top [system] configured to control storage and distribution of the multimedia content.... and concepts of use of an OTT Module (FIG. 1 – Content Delivery Network Server w/ Content Storage subsystem and Content Distribution subsystem and [0091] - In another alternative embodiment of method 200 (not shown), the content delivery network client may receive the original content stream over the network (e.g., via streaming, also referred to as "over-the-top") instead of over-the-air.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ross to the module/modules of a content delivery backend of Wetter and Uno to include content delivery... further comprises over-the-top [system] configured to control storage and distribution of the multimedia content.
One would have been motivated to combine the teachings of Ross to Wetter and Uno to do so as it provides / allows provide targeted content to a user (Ross, [0005]). 




Regarding Claim 16;
Wetter and Uno discloses the system to Claim 14.
Wetter further discloses wherein: the PIP backend module further comprises an API abstraction layer ([0047] - see below); and the content delivery back-end module further comprises an ... module configured to control storage and distribution of the multimedia content, wherein the method further comprises: sending and receiving data, by the player, to the ... module using the API abstraction layer as it would be obvious to glean from the teachings of Wetter concepts of player and use of modules and API abstractions layers  (FIG. 3 and [0028] - In another example, the application may obtain access to the cloud service based upon the cloud service provider determining that the application is authorized to access the cloud service based upon the application ID (e.g., a music cloud service may determine whether a music player application has authorization to play music from the music cloud service based upon an application ID of the music player application). In another example, the application may obtain access to data associated with a user account of the user identified by the user assigned ID from the cloud service (e.g., the user may have an account with a music cloud service that allows the user to consume certain songs purchased by the user). In this way, the application may be provided with access to the data without requesting from the user additional login credentials specific to the cloud service. Accordingly, the user may consume the cloud service based upon merely inputting the OS cloud login ID. At 112, the method ends and [0047] - Computer readable instructions may be implemented as program modules, such as functions, objects, Application Programming Interfaces (APIs), data structures, and the like, that perform particular tasks or implement particular abstract data types. Typically, the functionality of the computer readable instructions may be combined or distributed as desired in various environments), in as much, such API w/ abstract data types (i.e., abstraction layer) and modules can and send/receive.
	Wetter and Uno fail to explicitly disclose the content delivery... further comprises over-the-top [system] configured to control storage and distribution of the multimedia content.... and concepts of use of an OTT Module.
	However, in an analogous art, Ross teaches the content delivery... further comprises over-the-top [system] configured to control storage and distribution of the multimedia content.... and concepts of use of an OTT Module (FIG. 1 – Content Delivery Network Server w/ Content Storage subsystem and Content Distribution subsystem and [0091] - In another alternative embodiment of method 200 (not shown), the content delivery network client may receive the original content stream over the network (e.g., via streaming, also referred to as "over-the-top") instead of over-the-air.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ross to the module/modules of a content delivery backend of Wetter and Uno to include content delivery... further comprises over-the-top [system] configured to control storage and distribution of the multimedia content.
One would have been motivated to combine the teachings of Ross to Wetter and Uno to do so as it provides / allows provide targeted content to a user (Ross, [0005]). 





Regarding Claim 17;
Wetter and Uno disclose the system to Claim 14.
Wetter further discloses wherein the content delivery back-end module ..., and the PIP back-end module further comprises... an abstraction layer and using an abstraction layer as it would be obvious to glean from the teachings of Wetter concepts of an API abstraction layer and interfacing between modules as Wetter teaches  (FIG. 3 and [0028] - In another example, the application may obtain access to the cloud service based upon the cloud service provider determining that the application is authorized to access the cloud service based upon the application ID (e.g., a music cloud service may determine whether a music player application has authorization to play music from the music cloud service based upon an application ID of the music player application). In another example, the application may obtain access to data associated with a user account of the user identified by the user assigned ID from the cloud service (e.g., the user may have an account with a music cloud service that allows the user to consume certain songs purchased by the user). In this way, the application may be provided with access to the data without requesting from the user additional login credentials specific to the cloud service. Accordingly, the user may consume the cloud service based upon merely inputting the OS cloud login ID. At 112, the method ends and [0047] - Computer readable instructions may be implemented as program modules, such as functions, objects, Application Programming Interfaces (APIs), data structures, and the like, that perform particular tasks or implement particular abstract data types. Typically, the functionality of the computer readable instructions may be combined or distributed as desired in various environments), in as much, such Modules and API’s provide an interface between abstract data types (i.e., layers). 

	However, in an analogous art, Ross teaches wherein the content delivery back-end ... further comprises an analytics [subsystem] ... wherein the method further comprises: sending analytics information form the pale rot the analytics [subsystem], using...  (FIG. 1 – Content Delivery Network Server w/ Analytics subsystem and [0023] - A content delivery network may also include an analytics subsystem. The analytics subsystem may, for example, collect user or operational data transmitted from content delivery network clients, such as set-top boxes. User or operational data may include, for example: ratings for content; records of content that is selected and consumed by users; records of content that is ignored by users in process of finding content which is ultimately selected and consumed; records of content subscribed to on a regular basis; records of program content requested for one time viewing; and others. The data collected by the analytics subsystem may be used, for example, to match specific content to an individual user's interests and preferences.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ross to the module/modules of a content delivery backend of Wetter and Uno to include wherein the content delivery back-end ... further comprises an analytics [subsystem],, ... wherein the method further comprises: sending analytics information form the pale rot the analytics [subsystem], using...  
One would have been motivated to combine the teachings of Ross to Wetter and Uno to do so as it provides / allows provide targeted content to a user (Ross, [0005]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439